DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  “pre-restart control for adding torque to the crankshaft by using the starter motor to open an exhaust valve” is slightly unclear in the manner it is written. A more clear version would be “pre-restart control to add torque to the crankshaft, using the starter motor, to open an exhaust valve”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations “the starter motor controller performs…”, “the starter motor controller determines…”, “the engine controller does not…”, “the starter motor controller drives…”, etc. which are narrative in form have been given very little patentable weight, insomuch as the examiner bears the burden of supplying art that discloses the claimed structure and is capable of performing the claimed functions, while not necessarily needing to explicitly disclose performing the claimed functions. In 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite “if it is determined…” in multiple instances. However, the claims have not previously recited the corresponding determination step, rendering it unclear in the claimed invention a) what structure of the claimed invention is performing each determination and/or b) if the determination is necessarily being performed by the claimed invention.
Claims 7 and 8 are also rejected by virtue of dependence on claims 3 and 4, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belau et al (U.S. Pre-Grant Publication 2010/0275872).
Regarding claim 1, Belau teaches an engine driving apparatus (Figures 1-2; Paragraphs 0026-0028) comprising: an engine (1) comprising a plurality of cylinders (2-5) in which, when any one of the plurality of cylinders enters a compression stroke, another one of the cylinders enters an expansion ("power") stroke (Paragraphs 0024-0026); a starter motor (8) coupled to a crankshaft (6) of the engine (Paragraph 0027); and a starter motor controller (7) configured to control the starter motor (Paragraphs 0027 and 0029-0031), wherein, before restarting the engine, the starter motor controller is capable of being configured to perform pre-restart control to add torque to the crankshaft, using the starter motor, to open an exhaust valve (12; Paragraph 0028) of 
Regarding claim 5, Belau discloses the invention of claim 1 as discussed above, and Belau teaches that during the pre-restart control, the starter motor controller is capable of being configured to drive the starter motor to forwardly rotate the crankshaft and then stop driving the starter motor to reversely rotate the crankshaft until the crankshaft stops, and wherein the starter motor controller repeats the pre-restart control until a crank angle of the crankshaft reaches a threshold (the "start position")(Paragraphs 0009, 0025, 0026, and 0038).
Regarding claim 9, Belau teaches an engine driving apparatus (Figures 1-2; Paragraphs 0026-0028) comprising: an engine (1) comprising a plurality of cylinders (2-5) in which, when any one of the plurality of cylinders enters a compression stroke, another one of the cylinders enters an expansion ("power") stroke (Paragraphs 0024-0026); a starter motor (8) coupled to a crankshaft (6) of the engine (Paragraph 0027); and circuitry (7) configured to: control the starter motor (Paragraphs 0027 and 0029-0031), and before restarting the engine, perform pre-restart control to add torque to the crankshaft, using the starter motor, to open an exhaust valve (12; Paragraph 0028) of the cylinder in the expansion stroke (Paragraphs 0009, 0025, 0026, and 0038 [see "shortly before the bottom dead centre the exhaust valve opens" in paragraph 0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belau et al (U.S. Pre-Grant Publication 2010/0275872) in view of Ono (U.S. Pre-Grant Publication 2009/0183557).
Regarding claim 2, Belau discloses the invention of claim 1 as discussed above, and Belau teaches a crank angle detector configured to detect a crank angle of the crankshaft (Paragraph 0029); wherein, before restarting the engine, on a basis of signals output from the crank angle detector the starter motor controller is capable of being configured to determine whether it is possible to perform the pre-restart control.
Belau does not teach a temperature detector configured to detect a temperature of the starter motor, and a status detector configured to detect a status of a battery that supplies power to the starter motor, wherein the temperature detector and status detector are operatively connected to the starter motor controller such that the starter motor controller is capable of being configured to perform functions based on them as well, such as determining whether it is possible to perform the pre-restart control. 
Ono teaches an engine driving apparatus (Figure 1; Paragraphs 0043-0047), comprising: a starter motor (40) coupled to a crankshaft of the engine (Paragraph 0047); a starter motor controller (50, 60) configured to control the starter motor (Paragraphs 0049-0054); a temperature detector operatively connected to the starter motor controller and configured to detect a temperature of the starter motor, in order to determine the torque of the starter motor, for starter motor control, determining ability of 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Belau, such that the apparatus further comprises a temperature detector operatively connected to the starter motor controller and configured to detect a temperature of the starter motor, and a status detector operatively connected to the starter motor controller and configured to detect a status of a battery that supplies power to the starter motor, such that the starter motor controller is capable of being configured to perform functions based on signals from the detectors (such as determining whether it is possible to perform the pre-restart control), as suggested and taught by Ono, in order to determine 
Regarding claim 3, the modified apparatus of Belau discloses the invention of claim 2 as discussed above, and Ono teaches that on the basis of the signals output from the temperature detector and the status detector, the starter motor controller is capable of being configured to derive the temperature of the starter motor and a degree of degradation of the battery (Paragraphs 0102, 0108, and 0113-0119), and wherein, if it is determined that the temperature and the degree of degradation are within a predetermined first region, the starter motor controller is capable of being configured to determine to perform any restart or pre-restart control, and if it is determined that the temperature and the degree of degradation are within a second region that is smaller than the first region, the starter motor controller is capable of being configured to determine not to perform any restart or pre-restart control (Paragraphs 0049-0054 [the claim does not recite a configuration of the controller to perform of any determination of the conditions, or a configuration of the controller to perform any of the functions in response to those determinations]).
Regarding claim 4, the modified apparatus of Belau discloses the invention of claim 3 as discussed above, and Belau teaches an engine controller (7 [for clarity, applicant's description and illustration of the starter motor controller and engine controller are an integration of both in a single controller - ECU 18]) configured to control the engine (Paragraph 0029), wherein, if it is determined that any of the detected 
Regarding claim 6, the modified apparatus of Belau discloses the invention of claim 2 as discussed above, and Belau teaches that during the pre-restart control, the starter motor controller is capable of being configured to drive the starter motor to forwardly rotate the crankshaft and then stop driving the starter motor to reversely rotate the crankshaft until the crankshaft stops, and wherein the starter motor controller repeats the pre-restart control until a crank angle of the crankshaft reaches a threshold (the "start position")(Paragraphs 0009, 0025, 0026, and 0038).
Regarding claim 7, the modified apparatus of Belau discloses the invention of claim 3 as discussed above, and Belau teaches that during the pre-restart control, the starter motor controller is capable of being configured to drive the starter motor to forwardly rotate the crankshaft and then stop driving the starter motor to reversely rotate the crankshaft until the crankshaft stops, and wherein the starter motor controller 
Regarding claim 8, the modified apparatus of Belau discloses the invention of claim 4 as discussed above, and Belau teaches that during the pre-restart control, the starter motor controller is capable of being configured to drive the starter motor to forwardly rotate the crankshaft and then stop driving the starter motor to reversely rotate the crankshaft until the crankshaft stops, and wherein the starter motor controller repeats the pre-restart control until a crank angle of the crankshaft reaches a threshold (the "start position")(Paragraphs 0009, 0025, 0026, and 0038).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747